                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        JOSE SANCHEZ,                                    CASE NO. 18-cv-04203-YGR
                                   7                    Petitioner,
                                                                                             ORDER DENYING MOTION TO DISMISS
                                   8              vs.                                        PETITION FOR WRIT OF HABEAS CORPUS
                                                                                             AS UNTIMELY; SETTING BRIEFING
                                   9        SCOTT FRAUENHEIM,                                SCHEDULE
                                  10                    Respondent.                          Re: Dkt. No. 9
                                  11

                                  12            On July 13, 2018, petitioner Jose Sanchez, through counsel, filed a petition for writ of
Northern District of California
 United States District Court




                                  13   habeas corpus pursuant to 28 U.S.C. section 2254. (Dkt. No. 1 (“Petition”).) On September 18,
                                  14   2018, respondent Scott Frauenheim filed a motion to dismiss the petition with prejudice as
                                  15   untimely. (Dkt. No. 9 (“MTD”).) Having carefully considered the papers submitted, and for the
                                  16   reasons set forth below, respondent’s motion is DENIED.
                                  17   I.       BACKGROUND
                                  18            On May 20, 2014, petitioner was found guilty after a jury trial in the Santa Clara County
                                  19   Superior Court of two counts of lewd or lascivious conduct on a child under the age of 14 years
                                  20   (Cal. Penal Code § 288(a)), five counts of aggravated sexual assault of a child under the age of 14
                                  21   years (id. § 269), six counts of forcible lewd or lascivious conduct on a child under the age of 14
                                  22   years (id. § 288(b)(1)), and one count of sexual penetration by force, fear, or threats (id. §
                                  23   289(a)(2)). (Exh.1 to MTD at ECF p. 15, Dkt. No. 9-1.) Petitioner was subsequently sentenced to
                                  24   an aggregate term of 165 years to life in prison. (Id.)
                                  25            Petitioner appealed to the California Court of Appeal. On February 1, 2017, the Court of
                                  26   Appeal affirmed the judgment. (Id. at ECF p. 25.)
                                  27            Petitioner then filed a petition for review in the California Supreme Court. On April 12,
                                  28   2017, the Supreme Court denied the petition for review. (Exh. 2 to MTD, Dkt. No. 9-1.)
                                   1          Respondent contends that the petition for writ of habeas corpus was filed outside the one-

                                   2   year limitation period prescribed by 28 U.S.C. section 2244(d)(1) and thus this action is time-

                                   3   barred. For the reasons stated below, the Court disagrees.

                                   4   II.    DISCUSSION
                                   5          A.      One-Year Statute of Limitation
                                   6          The current Petition is subject to the Antiterrorism and Effective Death Penalty Act of

                                   7   1996 (“AEDPA”) one-year statute of limitations period, as set forth under 28 U.S.C. section

                                   8   2244(d). See Lawrence v. Florida, 549 U.S. 327, 329 (2007); Laws v. Lamarque, 351 F.3d 919,

                                   9   921 (9th Cir. 2003). In most cases, the limitation period begins to run from “the date on which the

                                  10   judgment became final by the conclusion of direct review or the expiration of the time for seeking

                                  11   such review.” 28 U.S.C. § 2244(d)(1)(A); see also Wixom v. Washington, 264 F.3d 894, 897 (9th

                                  12   Cir. 2001).
Northern District of California
 United States District Court




                                  13          AEDPA may also allow for statutory tolling or equitable tolling. Jorss v. Gomez, 311 F.3d

                                  14   1189, 1192 (9th Cir. 2002). However, “a court must first determine whether a petition was

                                  15   untimely under the statute itself before it considers whether equitable [or statutory] tolling should

                                  16   be applied.” Id. (emphasis supplied).

                                  17          Accordingly, a court should undertake a three-step analysis to evaluate whether a petition

                                  18   is timely filed under AEDPA. A court should “begin [its statute of limitation analysis under

                                  19   AEDPA] with the relevant timeliness calculations.” Miranda v. Castro, 292 F.3d 1063, 1065 (9th

                                  20   Cir. 2002). “[T]he next step is to determine whether the limitations period should be statutorily

                                  21   tolled” while “[t]he final step is to determine whether equitable tolling applies.” Shafer v.

                                  22   Knowles, No. C03-1165SI(PR), 2003 WL 22127878 (N.D. Cal. Aug. 14, 2003).

                                  23          B.      Step One: Timeliness Calculation
                                  24          Here, respondent contends that the limitation period is the typical one and that it runs from

                                  25   the date petitioner’s state judgment became final. (MTD at 3 (citing 28 U.S.C. § 2244(d)(1)(A)).)

                                  26   Petitioner does not challenge this contention. Moreover, the record is devoid of any evidence to

                                  27   suggest that any other later event triggered the limitation period. 28 U.S.C. § 2244(d)(1)(B)–(D).

                                  28   Accordingly, the Court will calculate timeliness from the date petitioner’s judgment became final.
                                                                                         2
                                   1          The California Supreme Court denied the petition for direct review on April 12, 2017.

                                   2   Because direct review includes the 90 days during which petitioner could have filed a petition for

                                   3   writ of certiorari from the United States Supreme Court, petitioner’s judgment became final on

                                   4   July 11, 2017. Id. § 2244(d)(1)(A) (judgment becomes final either “by the conclusion of direct

                                   5   review or the expiration of the time for seeking such review”); Spitsyn v. Moore, 345 F.3d 796,

                                   6   798 (9th Cir. 2003), as amended (Nov. 3, 2003) (“The period of ‘direct review’ after which [a]

                                   7   state conviction becomes final under 28 U.S.C. § 2244(d)(1)(A) includes the 90-day period within

                                   8   which a petitioner can file a petition for a writ of certiorari from the United States Supreme Court,

                                   9   even if the petitioner does not actually file such a petition.”); Bowen v. Roe, 188 F.3d 1157, 1159

                                  10   (9th Cir. 1999) (same). Accordingly, petitioner had until July 11, 2018 to file the current Petition.

                                  11   See 28 U.S.C. § 2244(d)(1).

                                  12          On July 11, 2018, petitioner’s counsel asked a paralegal to file the Petition in person at the
Northern District of California
 United States District Court




                                  13   San Francisco Federal Courthouse and contends that the paralegal was told that the Petition could

                                  14   not be accepted and must be filed online. (Petitioner’s Response to Respondent’s MTD

                                  15   (“Response”) at ECF p. 3, Dkt. No. 13.)1 According to counsel, “no further assistance was

                                  16   provided” to the paralegal. (Id.) Rather, when counsel later contacted the Clerk’s Office for

                                  17   further clarification, she was told only “that the filing ha[d] to be done electronically, and that the

                                  18   [habeas corpus] local rules were correct in that an original and a copy had to be filed.” (Id.; see

                                  19   also Declaration of Counsel in Support of Motion (“Counsel Decl.”) ¶ 7, Dkt. No. 13 at ECF p. 5.)

                                  20   Counsel then attempted to file the Petition electronically through the CM/ECF system, but it was

                                  21   not until two days later that she “eventually deciphered the CM/ECF Filer system and filed the

                                  22   petition correctly, albeit 2 days late.” (Response at ECF p. 3; see also Counsel Decl. ¶ 8.)

                                  23          Based on the foregoing, and as petitioner concedes, the Petition was filed two days after

                                  24   AEDPA’s one-year limitation period expired. The Petition can thus be timely only if the

                                  25   intervening period was tolled under statutory or equitable tolling principles.

                                  26

                                  27          1
                                                 Petitioner’s “counsel” as used in petitioner’s response to the motion and herein refers to
                                  28   Ms. Zsuzsanna Veres, who works under the supervision of Mr. Christopher Morales, counsel of
                                       record for petitioner.
                                                                                          3
                                                C.     Step Two: Statutory Tolling
                                   1
                                                Statutory tolling is available under AEDPA during the time “a properly filed application
                                   2
                                       for State post-conviction or other collateral review with respect to the pertinent judgment or claim
                                   3
                                       is pending.” 28 U.S.C. § 2244(d)(2); see also Patterson v. Stewart, 251 F.3d 1243, 1247 (9th Cir.
                                   4
                                       2001).
                                   5
                                                As petitioner admits in his Petition, he did not file any state habeas petitions or other
                                   6
                                       collateral review following the California Supreme Court’s decision on April 12, 2017. (Petition
                                   7
                                       at 3.) Accordingly, he is not entitled to statutory tolling.
                                   8

                                   9            D.     Step Three: Equitable Tolling

                                  10            The United States Supreme Court has decided that “§ 2244(d) is subject to equitable

                                  11   tolling in appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner seeking

                                  12   equitable tolling bears the burden of establishing two elements: “‘(1) that he has been pursuing his
Northern District of California
 United States District Court




                                  13   rights diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

                                  14   timely filing.” Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Equitable

                                  15   tolling is “unavailable in most cases.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999).

                                  16   “Indeed, ‘the threshold necessary to trigger equitable tolling [under AEDPA] is very high, lest the

                                  17   exceptions swallow the rule.’” Castro, 292 F.3d at 1066 (quoting United States v. Marcello, 212

                                  18   F.3d 1005, 1010 (7th Cir. 2000)).

                                  19            With regard to the “diligence” prong, petitioner’s counsel argues that because the Petition

                                  20   was “completed and ready to be filed on July 11, 2018[,]” petitioner’s “rights were pursued

                                  21   diligently[.]” (Response at ECF p. 3.) As for the “extraordinary circumstance” prong, counsel

                                  22   argues that this district’s “Habeas Corpus Local Rules provide false information regarding the

                                  23   filing of the petition[,] and electronic filing is a relatively new standard that is difficult to

                                  24   navigate.” (Id.)

                                  25            Attorney conduct compromising the filing of a timely federal habeas petition can constitute

                                  26   the requisite “extraordinary circumstance” in some circumstances but not others. Holland held

                                  27   that “garden variety claim[s] of excusable neglect,” such as “simple miscalculation” of time limits,

                                  28   do not constitute an extraordinary circumstance. Holland, 560 U.S. at 651–52 (internal quotation
                                                                                            4
                                   1   marks omitted); see also Lawrence, 549 U.S. at 336–37 (“Attorney miscalculation is simply not

                                   2   sufficient to warrant equitable tolling, particularly in the postconviction context where prisoners

                                   3   have no constitutional right to counsel.”); Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)

                                   4   (“[M]iscalculation of the limitations period by [petitioner’s] counsel and his negligence in general

                                   5   do not constitute extraordinary circumstances sufficient to warrant equitable tolling.”). However,

                                   6   attorney misconduct can be so egregious as to create an “extraordinary circumstance,” justifying

                                   7   equitable tolling. Holland, 560 U.S. at 651. In a concurring opinion in Holland, Justice Alito

                                   8   explained his understanding of the logic behind this framework, reasoning that, “the principal

                                   9   rationale for disallowing equitable tolling based on ordinary attorney miscalculation is that the

                                  10   error of an attorney is constructively attributable to the client and thus is not a circumstance

                                  11   beyond the litigant’s control.” Id. at 657 (Alito, J., concurring). Thus, equitable tolling is not

                                  12   available when counsel might “forget to file the habeas petition on time, mail the petition to the
Northern District of California
 United States District Court




                                  13   wrong address, or fail to do the requisite research to determine the applicable deadline.” Id.

                                  14   Moreover, “the shortness of the delay does not by itself relieve Petitioner of the effect of his

                                  15   original Petition being filed after the limitation period expired.”2 Bell v. Barnes, No. EDCV 13-

                                  16   530-CJC (OP), 2013 WL 5548621, at *4 (C.D. Cal. Oct. 4, 2013).3

                                  17
                                              2
                                  18             See, e.g., Marcello, 212 F.3d at 1010 (federal habeas petition submitted one day late was
                                       properly dismissed as untimely under AEDPA); Lattimore v. Dubois, 311 F.3d 46, 53–54 (1st Cir.
                                  19   2002) (reversing district court’s decision to give the petitioner a “grace period” and dismissing a
                                       habeas petition as untimely when it was submitted one day late); Lookingbill v. Cockrell, 293 F.3d
                                  20   256, 265 (5th Cir. 2002) (stating “[w]e consistently have denied tolling even where the petition
                                       was only a few days late”); Vigil v. Gipson, No. CV 11-10360-RGK (JCG), 2012 WL 1163633, at
                                  21   *1 (C.D. Cal. Mar. 13, 2012) (“While one could perhaps be sympathetic to a one-day delay, this
                                       Court is obligated to follow the strict mandate of AEDPA, as many other courts have done in
                                  22   similar circumstances for sound reasons.”), report and recommendation adopted, No. CV 11-
                                       10360-RGK (JCG), 2012 WL 1163133 (C.D. Cal. Apr. 9, 2012); Szadziewicz v. Salazar, No. CV
                                  23   09-7576-DOC (RC), 2010 WL 2985840, at *5 (C.D. Cal. July 19, 2010), report and
                                       recommendation adopted, No. CV 09-7576-DOC (RC), 2010 WL 2985842 (C.D. Cal. July 26,
                                  24   2010) (dismissing petition where pro se prisoner filed one day late).
                                              3
                                  25             Respondent’s counsel cites to Maples v. Thomas, 565 U.S. 266 (2012) for the
                                       proposition that under principles of agency, equitable tolling is available only when an attorney
                                  26   has “abandoned” his or her client. (Dkt. No. 14 at 3.) It is true that in Maples, the Supreme Court
                                       drew off of Justice Alito’s concurring opinion in Holland to recognize that abandonment by
                                  27   postconviction counsel may constitute an extraordinary circumstance warranting equitable tolling.
                                       Id. at 283. However, the Ninth Circuit in Luna v. Kernan, 784 F.3d 640 (9th Cir. 2015) stated that
                                  28   it was “unclear whether the Court intended to hold in Maples that attorney misconduct falling
                                       short of abandonment may no longer serve as a basis for equitable tolling.” Id. at 648. The court
                                                                                         5
                                   1          Here, the “extraordinary circumstance” to be analyzed is the claim that “the Habeas Corpus

                                   2   Local Rules provided false information regarding the filing of the petition[,] and electronic filing

                                   3   is a relatively new standard that is difficult to navigate.” (Response at 2, 3.)

                                   4          First, the Habeas Corpus Local Rules of this district expressly provide that this district’s

                                   5   Civil Local Rules apply to habeas cases “except to the extent that they are inconsistent” with the

                                   6   Habeas Corpus Local Rules. Habeas L.R. 2254-1. The Habeas Corpus Local Rules were last

                                   7   revised in 2012, hardly recently. The Civil Local Rules in turn provide that “[e]xcept for cases

                                   8   filed by a pro se party who is not a registered e-filer, civil complaints and other case initiating

                                   9   documents in civil cases must be filed electronically.” Civ. L.R. 5-1(d)(1) (emphasis supplied).

                                  10   To the extent petitioner’s counsel argues that the Habeas Corpus Local Rules expressly require

                                  11   manual filing and are thus inconsistent with the Civil Local Rules, such argument is misplaced, as

                                  12   the former contain no such explicit requirement. (See generally Habeas L.R. 2254-3.) Moreover,
Northern District of California
 United States District Court




                                  13   the claim is disingenuous as her supervisor, petitioner’s counsel of record, is a registered CM/ECF

                                  14   user who has used the CM/ECF system to file pleadings electronically in various habeas and

                                  15   criminal cases in this district. See, e.g., Campos v. Holland, Case No. 15-cv-00856-LHK; Deanda

                                  16   v. Miller, Case No. 13-cv-02135-BLF; United States v. Federico, 12-cr-0862-YGR. In sum,

                                  17   counsel’s late filing despite being supervised by an experienced CM/ECF user is precisely the type

                                  18   of “garden variety” mistake for which equitable tolling is not warranted. Holland, 560 U.S. at

                                  19   651.

                                  20          That said, the Court is concerned that the Clerk’s Office refused a manual filing and

                                  21   instructed petitioner’s counsel to file electronically, contributing to the missed deadline. (See

                                  22   Response at ECF p. 3.) The Court concurs that such requirement appears to be inconsistent with

                                  23   the Habeas Local Rule requiring the filing of an “original and one copy” of the petition, which can

                                  24   only be done manually. See Habeas L.R. 2254-3(g). Accordingly, given the Clerk’s role in the

                                  25

                                  26   noted that prior cases from its circuit that had held that egregious attorney misconduct of all
                                       stripes may serve as a basis for equitable tolling remained good law. Id. at 649. It held that
                                  27   because Maples did not explicitly overrule Holland, and because as a three-judge panel it lacked
                                       the authority to overrule circuit precedent and rule that Maples implicitly overruled Holland,
                                  28   attorney misconduct falling short of abandonment could serve as a basis for equitable tolling. Id.

                                                                                          6
                                   1   delay, and that the circumstances were beyond petitioner’s control, the Court finds an

                                   2   extraordinary circumstance warranting equitable tolling. See Menominee Indian Tribe of Wis. v.

                                   3   U.S., 136 S. Ct. 750, 756 (2016) (the diligence prong “covers those affairs within the litigant’s

                                   4   control”) (emphasis supplied); see also James v. Pliler, 269 F.3d 1124, 1126 (9th Cir. 2001)

                                   5   (recognizing “the preference for decisions on the merits rather than on procedural grounds”).

                                   6   III.    CONCLUSION
                                   7           Accordingly, respondent’s motion to dismiss the Petition as untimely is DENIED.

                                   8           Respondent is directed to SHOW CAUSE why the Petition should not be granted.

                                   9   Respondent shall file with this Court and serve upon petitioner, no later than sixty (60) days from

                                  10   the date of this Order, an Answer conforming in all respects to Rule 5 of the Rules Governing

                                  11   Section 2254 cases, showing cause why a writ of habeas corpus should not be issued. Respondent

                                  12   shall file with the Answer a copy of all portions of the underlying state criminal record that were
Northern District of California
 United States District Court




                                  13   previously transcribed and that are relevant to a determination of the issues presented by the

                                  14   Petition.

                                  15           If petitioner wishes to respond to the Answer, he shall do so by filing a Traverse with the

                                  16   Court and serving it on respondent no later than twenty-eight (28) days of his receipt of the

                                  17   Answer. Should petitioner fail to do so, the petition will be deemed submitted and ready for

                                  18   decision twenty-eight (28) days after the date petitioner is served with respondent’s Answer.

                                  19           This Order terminates Docket Number 9.

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: January 31, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  23                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
